I fully agree with the majority opinion on the merits of the case. However, I have serious doubts as to the propriety of using a declaratory judgment form of action to review a decree such as we have here. Plaintiffs seek to have the court say that the judgment *Page 363 
of the probate court was void, that it was no judgment at all, on the ground that the court erred in its disposition of the homestead. In effect, it is an appeal from a judgment. It is said in the excerpt from Borchard, Declaratory Judgments (2 ed.) 355, quoted in the majority opinion:
"* * * Perhaps it goes without saying that the declaratory action is not a substitute for a new trial or for an appeal from a former judgment deciding identical issues or issues which the court believes were necessarily passed upon."
But the author goes on to say:
"But this does not mean that when an earlier adjudication is the source of rights or contest, when it is unclear or ambiguous, or when there is a question whether it is a judgment at all, its legal effects and construction cannot be placed in issue. This has happened in an action to determine * * * that a judgment was null and void ab initio; * * *."
It is chiefly on the basis of the last statement, as I understand it, that the majority opinion holds that such an action as that brought here will lie. Borchard cites two cases, Lloyd v. Weir, 116 Conn. 201, 164 A. 386, and Burr v. Anglo-French Banking Corp. 149 L. T. R. 282 (K. B. 1933), in support of the statement. Lloyd v. Weir has been cited and quoted from in the majority opinion. But that case was decided under a Connecticut law which is much broader than ours. In Connecticut Sav. Bank v. First Nat. B.  T. Co. 133 Conn. 403,409, 51 A.2d 907, 910, the Connecticut court said:
"* * * Our statute, which antedated the Uniform Declaratory Judgments Act, is broader in scope than that act and the statutes in most, if not all, other jurisdictions. We have consistently construed our statute and the rules under it in a liberal spirit, in the belief that they serve a sound social purpose. [Citing cases.] We have undoubtedly given a broader scope to proceedings for declaratory judgments than have the courts in many other jurisdictions." *Page 364 
Its interpretation of the Lloyd v. Weir case is also given in the above case, where the court says (133 Conn. 412,51 A. [2d] 911):
"* * * in Lloyd v. Weir, 116 Conn. 201, 204, 164 A. 386, we held that in an action for a declaratory judgment the Superior Court might properly declare the effect of a probate decree as conclusively settling the rights of the parties; * * *."
In the Burr case, supra, the court held that in an action for declaratory judgment the court had jurisdiction to set aside a judgment against a nonexistent defendant. The plaintiffs sought to restrain defendants from enforcing that judgment on the ground that it had been obtained against a nonexistent entity. The defendants denied that the judgment debtor had no existence and contended that the present action did not lie. The court in holding that the action was proper quoted from Charles Bright and Co. Ltd. v. Sellar, 89 L. T. R. 431, 433, as follows (149 L. T. R. 282):
"* * * Actions of this nature do not invite the High Court to rehear upon the old materials. Fresh facts are brought forward, and the litigation may be well regarded as new and not appellate in its nature, because not involving any decision contrary to the previous decision of the High Court."
In our case, the facts are the same as in the original proceedings, and the present action is in its nature appellate. *Page 365